        Case 3:16-md-02741-VC Document 5150 Filed 08/19/19 Page 1 of 2


                                        W      E     I     T     Z
                                                     &
                           L      U     X     E      N     B     E       R   G
                            A   P R O F E S S I O N A L   C O R P O R A T I O N

                                            L A W   O F F I C E S   

                                700 BROADWAY              NEW YORK, NY 10003
                                TEL. 212-558-5500            FAX 212-344-5461
                                               WWW.WEITZLUX.COM




                                                                                        August 19, 2019
VIA EMAIL
Hon. Vince Chhabria
United States District Court
Northern District of California

       RE: Paul Galvan v. Monsanto Co., MDL 2741
          In re Monsanto’s Roundup Product Liability Litigation

Dear Hon. Vince Chhabria:


   Plaintiff Paul Galvan, deceased, and Monsanto submit this joint letter brief to respectfully
request moving Mr. Galvan’s action from the Wave I group of cases.

   Mr. Galvan died in February of last year. The family is still working through estate issues.
For example, his surviving mother, who is 99 years old, lives in Mexico and is too elderly to
handle these matters. His sister is taking the necessary steps to become the administrator of the
estate, but this is taking time. What is more, the family’s emotional state requires that they have
more time to address the numerous issues facing them. The family simply is not able to
participate in the Court proceedings as required by the trial work-up protocol governing Wave I
cases. Accordingly, the Parties agree that Mr. Galvan’s case should be removed from Wave I to
allow the issues above to be resolved and jointly request that the Court move Mr. Galvan’s case
out of the Wave I group of plaintiffs.

                                                            Respectfully Submitted,


                                                            _______________
                                                            Robin Greenwald
                                                            Counsel for Plaintiff



                     200 LAKE DRIVE EAST, SUITE 205  CHERRY HILL, NJ 08002  TEL 856-755-1115
                  1880 CENTURY PARK EAST, SUITE 700  LOS ANGELES, CA 90067  TEL 310-247-0921
                  3011 WEST GRAND BOULEVARD, SUITE 2150  DETROIT, MI 48202  TEL 313-800-4170
Case 3:16-md-02741-VC Document 5150 Filed 08/19/19 Page 2 of 2


                                                 /s/ Brian L. Stekloff
                                                 Brian L. Stekloff
                                                 Wilkinson Walsh Eskovitz
                                                 2001 M Street, NW
                                                 Washington, DC 20036

                                                 Counsel for Defendant Monsanto Company




          200 LAKE DRIVE EAST, SUITE 205  CHERRY HILL, NJ 08002  TEL 856-755-1115
       1880 CENTURY PARK EAST, SUITE 700  LOS ANGELES, CA 90067  TEL 310-247-0921
       3011 WEST GRAND BOULEVARD, SUITE 2150  DETROIT, MI 48202  TEL 313-800-4170
